Citation Nr: 1719188	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States (VFW)


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board previously remanded this matter in August 2013 and May 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) by designating so on a timely submitted VA Form 9, substantive appeal, in May 2011.  Thereafter and in consequence of this request, this matter was remanded in August 2013 for the RO to send a hearing notification letter to the Veteran's most recent address.  See August 2013 Board Decision.  Nevertheless, a hearing was never scheduled.  Consequently, the Board again remanded this matter to schedule the Veteran for a Travel Board hearing.  See May 2016 Board Decision.  Following this, the RO sent a February 2017 hearing notification letter to the Veteran advising him that his hearing was scheduled for March 15, 2017.  The Veteran did not appear for the scheduled hearing.  

Under VA law, the Board shall decide an appellate matter only after affording the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2014).  A hearing therefore will be granted if the appellant expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2016).  

In consideration of the foregoing, the Board finds that remand is again warranted.  In pertinent part, a review of the February 2017 hearing notification letter indicates that it may have been mailed to the wrong address.  Chiefly, the record shows that previous communications from the Veteran and his representative provide for an updated address.  See August 2012 Statement in Support of Claim and March 2016 Third Party Correspondence.  However, it does not appear that the RO tried to contact the Veteran at this address.  Accordingly, as it is not clear whether the Veteran received correct notice of the scheduled hearing, remand is warranted to allow him another opportunity for a hearing.  

The Board emphasizes that it is incumbent upon the RO to attempt to verify the Veteran's address and ensure that he is properly notified of the scheduled hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  Take all necessary steps to verify the Veteran's current address.  This should include contacting his representative, VFW, to ascertain if they have an address that is more recent than those contained in the electronic records.  All steps taken to locate the current address should be noted.

2.  Schedule the Veteran for a hearing before a VLJ at his local RO.  Notification of the date and time of the hearing shall be sent to him at his verified address or otherwise his last known address, as well as to his representative.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




